Crosby, J.
This is a complaint charging that the defendant on April 21, 1924, while operating a motor vehicle, did go away after knowingly colliding with and causing injury to a person, without stopping and making known his name, residence and the number of his motor vehicle.
*130At the trial in the Superior Court, the Commonwealth offered evidence tending to show that while the defendant was operating his automobile in Gardner, one Regina Chamberlain, a girl eight years old, ran out from behind a tree and collided with, and was struck by, the right front mudguard of the defendant’s car, and thereby received a personal injury; that the girl was knocked down but immediately got up and ran across the street; that the defendant stopped his car within eighty feet of the place of collision; that he got out and stood on the running board, looked back, and a few minutes later drove away without making known his name, residence and the number of his motor vehicle.
The defendant offered evidence tending to show that he saw a little girl run out from behind a tree toward his automobile; that he felt no jolt of the car and did not know that he had collided with her; that he stopped his car within twenty feet and got out and went back to where he had seen her leave the sidewalk; that she had disappeared and there was no indication that she was injured or that he had collided with her; that some one in a group farther down the street waved his hand to him in such a way as to indicate that no harm had resulted, and shouted “ all right ” or “go on ”; that he went back to his automobile and drove away. He further testified that he thought the child did not collide with the automobile.
At the close of the evidence the defendant filed a motion that the jury be instructed to return a verdict of not guilty, which was denied and the defendant excepted. The defendant also excepted to the exclusion of the answer to a question put to him by his counsel, and to the refusal of the trial judge to instruct the jury as requested by him.
G. L. c. 90, § 24, makes it a criminal offence for a person operating a motor vehicle upon a way, who knowingly collides with or otherwise causes injury to another, to go away without stopping and making known his name, residence and the number of his motor vehicle. The defendant admits that he was operating his automobile on the highway on the day in question, and there was evidence that it col*131lided with and caused injury to the girl, and that thereafter he stopped his car at some distance away from where the collision occurred; but he does not contend that he made known his name, residence or number of his motor vehicle. His testimony that he saw the girl run out from behind a tree toward his automobile, that he stopped within twenty feet, and got out and went back to where he had seen her “ dash off the sidewalk,” and that she had disappeared, together with the evidence that she was knocked down and immediately got up and ran across the street, warranted the jury in finding that the defendant knew that he had collided with her. If he had knowledge of such collision, it was his duty under the statute not only to stop, but also to make known his name, residence, and number of his motor vehicle. Commonwealth v. Horsfall, 213 Mass. 232. State v. Verrill, 120 Maine, 41. State v. Sterrin, 78 N. H. 220. People v. Curtis, 217 N. Y. 304. As it could have been found that he knowingly collided with the girl and went away without complying with the statute, a verdict of guilty was warranted; and the motion for a verdict of acquittal was rightly denied.
The exception of the defendant to the refusal of the trial judge to give the instruction requested is overruled. The request properly could not have been given as it was not posited upon other facts which were required to be proved to establish the defendant’s guilt.
The defendant was asked by his counsel the following question: “ If you had known that the little girl was injured would you have gone across the street and reported to the police station? ” The question was rightly excluded. It was immaterial whether he would have reported to the police station if he had known the girl was injured. If he knew that she was injured he was under no legal obligation to report to the police station. If he had been permitted to answer, and his answer had been in the affirmative, it would not have been relevant or material to any issue involved at the trial.

Exceptions overruled.